                              United States District Court
                                     EASTERN DISTRICT OF TEXAS
                                         SHERMAN DIVISION

    OHIO GRAVY BISCUIT, INC., AN OHIO                 §
    CORPORATION, AS TRUSTEE FOR THE                   §   Civil Action No. 4:18-CV-480
    LOVE BIRD 218 LAND TRUST                          §   (Judge Mazzant/Judge Nowak)
                                                      §
    v.                                                §
                                                      §
    U.S. BANK, NATIONAL ASSOCIATION                   §
    AS TRUSTEE FOR RASC 2006 EMX6                     §

                     MEMORANDUM ADOPTING REPORT AND
              RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

           Came on for consideration the report of the United States Magistrate Judge in this action,

    this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

    On October 26, 2018, the report of the Magistrate Judge (Dkt. #19) was entered containing

    proposed findings of fact and recommendations that the above-captioned case be remanded.

           Having received the report of the United States Magistrate Judge, and no objections thereto

    having been timely filed, the Court is of the opinion that the findings and conclusions of the

    Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings

    and conclusions of the Court.

.          It is, therefore, ORDERED that the above-captioned case is hereby REMANDED to the

    199th Judicial District Court, Collin County, Texas for further proceedings.

           All relief not previously granted is DENIED.

           IT IS SO ORDERED.

           SIGNED this 5th day of December, 2018.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE
